December 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 GEORGE BUCHANAN, RICHARD METODIEV, CHRISTOPHER TAYLOR,
  ANTHONY WALDING, AND BIJ MOTORS TX LLC D/B/A MERCEDES-
            BENZ OF THE WOODLANDS, Appellants

NO. 14-16-00878-CV                          V.

  HOUSTON AUTO M. IMPORTS D/B/A MERCEDES-BENZ OF HOUSTON
                      NORTH, Appellees
              ________________________________

      Today the Court heard appellants’ motion to dismiss the interlocutory appeal
from the order denying appellants’ motion to compel arbitration signed by the
court below on November 3, 2016. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, George Buchanan, Richard Metodiev, Christopher Taylor, Anthony
Walding, and BIJ Motors TX LLC D/B/A Mercedes-Benz of the Woodlands.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.